Citation Nr: 0214847	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-22 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of the spine at L-1 currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 40 percent evaluation for 
residuals of a compression fracture of the spine at L-1.  

In an April 2001 rating decision, the RO denied a compensable 
rating for bilateral hearing loss.  The veteran filed a 
notice of disagreement with that decision and a statement of 
the case was issued in April 2002.  Although the veteran 
submitted additional records to the Board in September 2002 
relevant to this claim, he has not filed any document which 
can be construed as a substantive appeal.  As such, the issue 
of entitlement to a compensable rating for hearing loss is 
not properly before the Board at this time.  The veteran's 
evidence is returned to the RO for proper consideration.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of a compression fracture of the 
spine at L-1 are primarily manifested by severe limitation of 
motion, evidenced by pain on movement of the lumbar spine, 
along with vertebral body deformity.


CONCLUSION OF LAW

The criteria for 50 percent for residuals of a compression 
fracture of the spine at L-1 are met.  38 U.S.C.A. § 1155 
(West 1991), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45,4.71a, Diagnostic Codes 5285, 5292 (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The records shows that the veteran sustained an injury to his 
back while in service as the result of an off-duty sky-diving 
accident.  The diagnosis at the time was back sprain and 
compression fracture of the 1st lumbar vertebra.

In March 2000, the veteran filed a claim for an increased 
rating for his low back disability.  He requested that 
records of his VA outpatient treatment be obtained.

VA clinical records show that the veteran sought treatment in 
February 2000 for complaints of increasing back pain over the 
last 6 months.  The diagnosis was degenerative joint disease.  
He was given a shot, and advised to return in 1-2 months.  In 
May, the veteran complained of low back pain for the past two 
days which he stated was the same problem he had two months 
ago.  Physical examination showed that his back was stiff and 
tender on palpation of the lumbosacral area.  He had 
decreased range of motion due to pain.  The diagnosis was low 
back pain and he was given another shot and some prescription 
pills.  He returned for another shot in June.

In a June 2000 VA spine examination, the veteran came to the 
examination walking with a limp on his left leg and 
complaining of pain in his hips and low back.  He stated that 
he injured his back two weeks ago lifting something heavy.  
Examination of the back revealed a positive straight leg 
raise bilaterally at 35 degrees and a positive cross-leg 
examination.  He could not sit up with the legs fully 
extended.  The examiner noted that the veteran had a great 
deal of difficulty standing up straight.  Flexion was forward 
to 30 degrees, extension to 5 degrees, lateral flexion to 15 
degrees bilaterally and rotation to 15 degrees bilaterally.  
The examiner was unsure whether the lack of motion was from 
the back or from the pain in the veteran's hips, which was 
noted to be rather severe.  The diagnosis was fracture of L-1 
by history.  X-ray examination showed the lumbar spine with 
anterior compression at L-1.  There was normal curvature and 
alignment.  The lumbar disc spaces appeared maintained and 
the pedicles intact.

In August 2000, the veteran returned with complaints of lower 
back pain.  Clinically, he had full range of motion with 
tenderness at L1 and L3 with myospasm.  He denied any bowel 
or bladder changes or other problems.  His gait was slow and 
stooped.  Deep tendon reflexes were 2+, and straight leg 
raising was positive at 60 degrees.  The impression was lower 
back pain.  An MRI was ordered to determine the cause of his 
pain with neuropathy.

In December the veteran was treated for a recurrence of his 
back pain.  An MRI was performed which showed no evidence of 
significant spinal canal or neural foraminal narrowing at any 
of the lumbar vertebral levels.  There was an incidental note 
of anterior wedging of the L1 vertebral body.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in an April 2002 
supplemental statement of the case of the general provisions 
of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was notified 
of the reasons and bases for the denial of his claim in the 
July 2000 rating decision, the October 2000 statement of the 
case and the April 2002 supplemental statement of the case.  
VA must also inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the April 2002 supplemental 
statement of the case.  Thus, the Board finds that VA has 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In a March 
2000 statement, the veteran's representative requested that 
VA obtain records of his VA outpatient treatment.  These were 
obtained by the RO.  The RO provided the veteran an 
examination of his spine in June 2000.  The veteran has not 
indicated and the records do not show any treatment other 
than that given by VA.  The veteran has not identified any 
additional available evidence that might aid his claim.  The 
Board further notes that the veteran has been afforded 
opportunity to present evidence and argument in support of 
his claim in written statements to VA.  There is sufficient 
evidence of record to decide the claim, and VA has satisfied 
its duties to notify and to assist the veteran.


Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2001).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3  (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

For residuals of a fractured vertebra that include cord 
involvement, result in bed confinement, or require long leg 
braces, a 100 percent evaluation is assigned, and special 
monthly compensation is considered.  With lesser involvement, 
the residuals are rated for limited motion or nerve 
paralysis.  Without cord involvement, residuals of a 
vertebral fracture that involve abnormal mobility requiring a 
neck brace (jury mast) are assigned a 60 percent evaluation.  
In other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, with 10 percent 
added for demonstrable vertebral body deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5285. 

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

Ankylosis of the lumbar spine is assigned a 50 percent 
evaluation if unfavorable, and a 40 percent evaluation if 
favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

The record shows that the appellant has been assigned a 40 
percent rating for his residuals of a compression fracture of 
the spine at L-1 under Diagnostic Code 5285 based on the RO's 
finding that there was severe limitation of motion.  While a 
higher rating could be assigned for the disability under 
Diagnostic Code 5285 if there is cord involvement or abnormal 
mobility requiring a neck brace (jury mast), the medical 
evidence presented in this case does not show that either of 
those conditions is associated with the appellant's residuals 
of a compression fracture of the spine at L-1.  However, 
Diagnostic Code 5285 permits the assignment of an additional 
10 percent to a rating based on limitation of motion if there 
is demonstrable vertebral body deformity. 

While the Board is in agreement with the assessment that the 
appellant's service-connected back disability is manifested 
by severe limitation of motion, the finding that there is no 
demonstrable vertebral body deformity is not supported by the 
evidence.  Rather, the X-ray evidence shows a wedge 
compression deformity at L-1, which meets the criteria for 
assigning an additional 10 percent for the disorder under 
Diagnostic Code 5285.  Therefore, the Board concludes that 
the appellant's residuals of a compression fracture of the 
spine at L-1 warrant a 50 percent rating for severe 
limitation of motion with demonstrable vertebral body 
deformity.  

A higher, or 60 percent evaluation would be possible under 
Diagnostic Code 5289 if there was unfavorable ankylosis; 
however, in the June 2000 VA examination, he was able to 
perform range of motion testing, and to walk with a limp and 
pain in his hips and low back, although he had difficulty 
standing up straight.  This was reported to be recently after 
he had reinjured his back.  In August 2000, he had full range 
of motion.  This evidence does not reflect the presence of 
unfavorable ankylosis.

A higher evaluation would also be possible under Diagnostic 
Code 5293, however, the December MRI showed no evidence of 
significant spinal canal or neural foraminal narrowing at any 
of the lumbar vertebral levels.  As such, the veteran is not 
appropriately rated for intervertebral disc syndrome as a 
symptom of his service-connected back disability. 

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joint and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has clearly established 
that that the DeLuca factors have limited applicablity when 
the maximum evaluation based on limitiaotn of motion has been 
granted.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The veteran is competent to assert that he is worse or that 
he should be awarded a higher evaluation.  In part, the Board 
agrees and assigns a 50 percent evaluation.  However, the 
most probative evidence of the degree of disability is the 
medical evidence provided by a skilled professional.  While 
the veteran complains of pain in his back, the Board does not 
find that such pain results in functional disability in 
excess of that contemplated in the 50 percent evaluation 
awarded by this decision.  That rating is based on severe 
limitation of motion, evidenced by the pain elicited on 
movement of the lumbar spine, along with vertebral deformity.  
However, there is no competent evidence of unfavorable 
ankylosis or significant neurologic deficit.  Hence, the 
Board does not find that a higher disability evaluation is 
warranted for the appellant's residuals of a compression 
fracture of the spine at L-1 on the basis of functional 
disability. 

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  Additionally, the Board finds, as did the RO, that 
the evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  38 C.F.R. § 
3.321(b)(1) (2001).  The record contains no objective 
evidence indicating that the veteran's residuals of a 
compression fracture of the spine at L-1 have markedly 
interfered with his earning capacity or employment status, or 
have necessitated frequent periods of hospitalization.  In 
the absence of evidence of such factors, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

An evaluation of 50 percent for residuals of a compression 
fracture of the spine at L-1 is granted, subject to the 
criteria which govern the payment of monetary awards. 



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

